Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jeffery A. Eldridge, Appellant                        Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 2017-
 No. 06-19-00029-CV         v.                         1704-A). Memorandum Opinion delivered
                                                       by Justice Stevens, Chief Justice Morriss
 American Bail Bonds Lic #609, Appellee                and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jeffery A. Eldridge, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 24, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk